Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 6, and 33-34, drawn to a powder composition comprising a probiotic, mucoadhesive protein, ingestible oil, surfactant other than a vitamin E derivative, binder, and stabilizer, classified in A61K 9/14.
II. Claims 3-5, drawn to a powder composition comprising a probiotic and a mucoadhesive protein, wherein the probiotic and muchoadhesive protein are associated via physical or chemical bonds , classified in A61K 9/14.
III. Claims 7-11, drawn to an emulsion composition, comprising a polar phase and an oil phase, wherein the polar phase contains polar protic solvent, sucrose fatty acid ester surfactants, cosolvent, dextrin or maltodextrin and the oil phase contains probiotic, mucoadhesive protein and MCT oil, classified in A61K 9/107.
IV. Claim 12-30, drawn to an emulsion composition comprising a mucoadhesive protein associated with a probiotic via a chemical and/or physical bond, a polar protic solvent, a consumable oil, and a surface active agent, classified in A61K 9/107. 
V. Claim 31, drawn to a method for making an emulsion composition, classified in A61K 9/107.
. Claim 32, drawn to a method for supplementing the diet of a subject with a probiotic, classified in A23V 2002/00.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are structurally distinct products.  Invention I is a powder composition comprising a probiotic and mucoadhesive protein.  Invention II is a powder composition comprising a probiotic and mucoadhesive protein associated via physical or chemical bonds.  Invention III is an emulsion composition, comprising a polar phase and an oil phase that contains a probiotic and mucoadhesive protein.  Invention IV is an emulsion composition comprising a mucoadhesive protein associated with a probiotic via a chemical and/or physical bond.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process the process of Invention V can be used to make any other oral pharmaceutical emulsion.
Inventions I and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for supplementing the diet with a probiotic can be practiced with yogurt or a commercially available probiotic supplement.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification: Each invention is recognized in the art as a separate subject. Group I classification is A61K 9/14. Group II classification is A61K 9/14. Group III classification is A61K 9/107. Group IV classification is A61K 9/107. Group V classification is A61K 9/107. Group VI classification is A23V 2002/00.
Different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic .  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species

If Group I is elected:
Claim 2 recites the following species of binder: dextrin and maltodextrin.
Claim 2 recites the following species of stabilizer: carbonate and bicarbonate.
Claims 2 and 33-34 recite the following species of muchoadhesive protein: bovine lactoferrin, human lactoferrin, lactoferrin binding proteins, recombinant human lactoferrin, lactoferricin, lactoferricin b, transferrin binding proteins, bovine transferrin, ovotransferrin, neutrophil granules, apo-lactoferrin, immunoglobulin, albumin and lanthanide-lactoferrin.
If Group III is elected:
Claim 10 recites the following species of polar protic solvent: water and glycerin.
Claim 11 recites the following species of probiotic: Bifidobacterium Infantis, Lactobacillus Acidophilus, Lactobacillus rhamnosus, Bifidobacterium Lactis and Bifidobacterium Longum.
If Group IV is elected:
Claims 12, 23-24 and 29 
Claims 13-15 and 29 recite the following species of polar protic solvent: polar protic alcohols, glycols, water, and glycerin.
Claims 18-20 and 29 recite the following species of oil: mono-, di- and triglycerides and fatty acids, fatty acid esters, oleic, linoleic, palmitic, stearic, conjugated forms thereof and their esters, ethers and esters of propylene glycol and other polyols; and/or short chain, medium chain or long chain fatty acids and esters thereof, vitamin E oil, flaxseed oil, CLA, borage oil, rice bran oil, d- limonene, canola oil, corn oil, MCT oil, and oat oil.
Claims 25-26 recite the following species of probiotic: Bifidobacterium, Lactobacillus bifidus, Lactobacillus bulgaricus and Streptococcus thermophiles.
Claim 29 recites the following species of binder: dextrin and maltodextrin.
Claim 29 recites the following species of stabilizer: carbonate and bicarbonate.

The species are independent or distinct because each species has a distinct structure and characteristics which require a different field of search.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 8, 10-13, 18-20, 23, 25-26, 29 and 33 are generic.

The species require a different field of search (e.g., searching different classes/subclasses, or employing different search queries). See MPEP 808.02. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657